
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 267
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2010
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Congratulating the Baltic nations of
		  Estonia, Latvia, and Lithuania on the 20th anniversary of their declarations on
		  the restoration of independence from the Soviet Union.
	
	
		Whereas the Baltic nations of Estonia, Latvia, and
			 Lithuania were occupied in June 1940 by Soviet forces through the
			 Molotov-Ribbentrop Pact and illegally incorporated into the Soviet Union in
			 August 1940;
		Whereas between June and August 1941, the Baltic nations
			 were invaded by Nazi Germany, subject to brutal repression, and occupied as
			 part of the Third Reich before being re-occupied by Soviet forces in late 1944
			 until they regained their independence in August 1991;
		Whereas their forcible and illegal incorporation into the
			 Soviet Union and Third Reich was never recognized by the United States;
		Whereas from 1940 to 1991, thousands of Estonians,
			 Latvians, and Lithuanians were executed, imprisoned, or exiled by Soviet
			 authorities through a regime of brutal repression and Sovietization in their
			 respective nations;
		Whereas despite the efforts of the Soviet Union to
			 eradicate the memory of independence, the Baltic people never lost their hope
			 for freedom and their long-held dream of full independence;
		Whereas during the period of glasnost and
			 perestroika in the Soviet Union, the Baltic people played a
			 leading role in the struggle for democratic reform and national independence;
			 and
		Whereas in the years following the declaration and
			 subsequent restoration of full independence, Estonia, Latvia, and Lithuania
			 have demonstrated their commitment to democracy, human rights, and the rule of
			 law, and have actively participated in a wide range of international
			 structures, pursuing further integration with European political, economic, and
			 security organizations: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates Estonia, Latvia, and
			 Lithuania on the 20th anniversary of their declarations on the restoration of
			 independence from the Soviet Union and commends the significant progress that
			 they have since made, including their membership in the North Atlantic Treaty
			 Organization (NATO) and the European Union (EU); and
			(2)calls on the
			 President to continue to build on the close and mutually beneficial relations
			 the United States has enjoyed with Estonia, Latvia, and Lithuania since the
			 restoration of the full independence of those nations.
			
	
		
			Passed the House of
			 Representatives December 7, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
